9 F.3d 1535
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Herbert F. MILLETTE, Plaintiff, Appellant,v.Bruce WRIGHT, Supervisor at the N.H. State Prison RecreationDepartment, Defendant, Appellee.
No. 93-1987.
United States Court of Appeals,First Circuit.
November 17, 1993

Appeal from the United States District Court for the District of New Hampshire
Herbert F. Millette on brief pro se.
D.N.H.
AFFIRMED
Before Breyer, Chief Judge, Torrruella and Selya, Circuit Judges.
Per Curiam.


1
We agree with the magistrate's report that the "Weight Club Contract" does not create a liberty interest, that plaintiff has no liberty interest in using the weight room, and that consequently the state was not required to accord plaintiff procedural protection before barring him from the weight room.  Plaintiff failed to state a federal claim.  The action was properly dismissed.


2
Affirmed.